Citation Nr: 0016672	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-29 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hips and knees, as secondary to the service-
connected residuals of frozen feet.

2.  Entitlement to an increased rating for residuals of 
frozen feet, currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1943 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for residuals of frozen feet and denied service 
connection for degenerative arthritis of the hips and knees, 
with status post bilateral hip reconstruction, as secondary 
to the service-connected disability of frozen feet.  In April 
1999 the RO granted a 30 percent rating for residuals of 
frozen feet.  The veteran has continued his appeal.  In April 
2000 the veteran was scheduled for a hearing before a Member 
of the Board at the VA Central Office in Washington, D.C.  
The record reflects that he subsequently canceled his request 
for this hearing.  Additionally, in his October 1997 
substantive appeal, it appears that the veteran may be 
raising a claim for service connection for his back, as 
secondary to the service-connected residuals of frozen feet.  
As this issue has not been addressed by the RO, it is 
referred to the RO for appropriate action.  The issue of 
entitlement to an increased rating for residuals of frozen 
feet will be addressed in the remand that follows the 
decision below.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with degenerative 
arthritis of the hips and knees.

2.  The veteran's service medical records show that he was 
diagnosed with moderate bilateral trench foot during service. 

3.  Service connection for residuals of frozen feet (trench 
feet) is currently in effect.

4.  A private medical opinion tends to link the veteran's 
arthritis to his frostbite injuries (trench feet) in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative arthritis of the hips and knees is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Under applicable criteria, service connection will be granted 
for disability resulting from injury suffered or disease 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1110.  The law also provides that a disability which is 
proximately due to or the result of a service-connected 
disability shall be service-connected.  38 C.F.R. § 3.310.  
When service connection is thus established for a secondary 
condition, the secondary condition is considered part of the 
original condition.  Id.  Service connection may also be 
established when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

On VA examination in August 1997 the diagnoses included 
degenerative arthritis of both hips and both knees; thus, the 
first requirement for establishing a well-grounded claim of 
service connection has been established.  Caluza, supra.  As 
to the second and third requirements of Caluza, the Board 
notes that the veteran's service medical records show that he 
had moderate bilateral trench foot during service, and that 
he was subsequently granted service connection for residuals 
of frozen feet.  A private physician, James V. Bono, M.D. 
indicated in a letter dated in November 1998 that the veteran 
suffered frostbite injuries in World War II, and that the 
veteran now suffered from chronic night pain, arthritis, and 
fungal infection of the feet.  Dr. Bono also requested that 
VA "recognize the long-term affects of frostbite as a 
service related injury".  While the wording of this letter 
is somewhat ambiguous, the clear inference is that Dr. Bono 
believes that the veteran's arthritis is related to his 
service-connected residuals of frozen feet.  Accordingly, it 
is felt that the plausibility test has been satisfied and the 
veteran's claim for service connection for degenerative 
arthritis of the hips and knees is well grounded.  


ORDER

The claim of entitlement to service connection for 
degenerative arthritis of the hips and knees, as secondary to 
the service-connected residuals of frozen feet, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the veteran's claim of entitlement to service 
connection for degenerative arthritis of the hips and knees 
is well grounded, and his claim for an increased rating for 
residuals of frozen feet are well grounded, VA has a duty to 
assist the veteran in the development of facts pertaining to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.103(a) (1999).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The duty to assist the 
veteran includes the obligation to obtain ongoing treatment 
records while a claim is pending.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand.  

As noted above, the veteran submitted a letter from his 
private physician, Dr. Bono, which tends to show that his 
degenerative arthritis of the hips and knees may be related 
to his service-connected residuals of frozen feet.  The Board 
notes, however, that the rationale for Dr. Bono's opinion has 
not been provided, nor have treatment records from Dr. Bono 
been associated with the claims folder.  To that end, a VA 
examination is warranted, to clarify whether the veteran's 
degenerative arthritis of the hips and knees is secondary to 
his service-connected residuals of frozen feet.  
Additionally, in his September 1997 notice of disagreement 
the veteran indicated that he was treated by a Dr. Akiki in 
Norwood who reportedly told him that he had "started to 
become arthritic".  Any treatment records from Dr. Akiki 
should also be associated with the claims folder.

Turning to the issue of an increased rating for residuals of 
frozen feet, a remand of that claim is required because the 
rating criteria for evaluating cold weather injuries changed 
during the pendency of the veteran's claim, first in January 
1998, and again in August 1998.  When a regulation changes 
during the pendency of a claim for VA benefits, and the 
regulation substantively affects the claim, the claimant is 
entitled to resolution of his claim under the version of the 
regulation that is most advantageous to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, the regulation 
changed twice during the pendency of the veteran's appeal, 
yielding three separate sets of rating criteria applicable to 
his case:  the regulation in effect prior to January 1998, 
the regulation in effect from January 1998 to August 1998, 
and the regulation in effect from August 1998 to date 
(hereinafter the "old," "interim," and "new" rating criteria, 
respectively).  

Although the RO evaluated the residuals of frozen feet under 
the old and new criteria, in the September 1997 rating 
decision and the April 1999 supplemental statement of the 
case, it does not appear that the RO has rated the disability 
under the interim rating criteria.  At the very least, no 
notice of such an action was given the veteran.  Thus, in 
order to avoid prejudice to the veteran, a remand is 
warranted so that the RO may consider his claim under all 
three sets of criteria and issue an appropriate supplemental 
statement of the case.

Additionally, a remand is warranted because the most recent 
medical evidence of record, a VA examination in 1997, does 
not address the criteria listed in the interim and new rating 
criteria.  Specifically, the VA examiner did not address each 
foot individually, as required by the interim and new 
criteria.  Therefore, another VA examination is warranted so 
that the RO might have medical evidence that comports with 
the applicable criteria.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his residuals of frozen feet and for his 
degenerative arthritis of the hips and 
knees.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder; 
this should specifically include complete 
treatment records from Dr. Akiki and Dr. 
Bono.

2.  The veteran should be scheduled for 
an appropriate VA examination, in order 
to determine the nature and probable 
etiology of his degenerative arthritis, 
as well as to determine the severity of 
his service-connected residuals of frozen 
feet.  The claims folder, including any 
additional treatment records associated 
with the file, must be available for 
review by the examiner prior to 
evaluating the veteran.  

a.  The VA examiner should express 
an opinion for the record as to whether 
it is at least as likely as not that the 
veteran's degenerative arthritis of the 
hips and knees is related to the frozen 
feet he sustained during his service.  
The examiner should explain the rationale 
for any opinion expressed.  

b.  The RO should also provide the 
examiner with copies of rating criteria 
for residuals of frostbite in effect 
prior to January 1998, from January 1998 
to August 1998, and from August 1998 to 
date.  The examiner should review the 
applicable rating criteria (old, interim, 
and new) and a copy of this remand before 
examining the veteran.  The examiner 
should describe all symptomatology 
attributable to residuals of frozen feet 
of each foot separately, in terms that 
comport with the old, interim, and new 
rating criteria.  The examiner should 
also, if feasible, distinguish between 
the problems that the veteran has with 
his feet which are attributable to his 
service-connected residuals of frozen 
feet and any symptomatology associated 
with any non-service-connected problems.  
The examiner should explain the rationale 
for all opinions given.

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations, including 
the old, interim, and new regulations 
pertaining to residuals of cold injuries.  
If any action taken remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case and a reasonable 
period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



